Woodward, J.:
The defendant interposed a demurrer to the plaintiff’s complaint on the ground that two causes of action had been improperly united. The demurrer 1ms been overruled, the defendant appealing to this court from the interlocutory judgment entered. It is undoubtedly true that the plaintiff has included in his complaint matters which would in part sustain an action for breach of contract as well as one for deceit and fraud, but lie has made no attempt to separately state two causes if action, and it may be fairly gathered from the pleading that the purpose of the recitals was to show the grounds on which the plaintiff acted in accepting the alleged false and fraudulent statements rather than as material allegations in a cause of action for breach of contract. A careful perusal of the complaint leads to the conclusion that the plaintiff has merely set forth an action for deceit and fraud, and that the demurrer of the defendant has been properly overruled. The interlocutory judgment appealed *973from should be affirmed, with costs. Hirschberg, P. J„ Jenlcs and Burr, JJ., concurred; Miller, J., not voting. Interlocutory judgment affirmed, with costs.